Per Curiam.
Defendant was tried and convicted on a single-count information charging him with premeditated first-degree murder. MCL 750.316; MSA 28.548. After a jury verdict, defendant was sentenced to serve a term of life imprisonment. He appeals by leave granted.
Our disposition of the final issue raised by the defendant in his appeal renders the discussion of the other issues raised unnecessary. We reverse because defendant’s confession should not have been admitted into evidence. Absent this confession, there was no evidence of premeditation and deliberation.
This Court reviews a trial court’s ruling on the admission of a confession following a Walker hearing, People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965), for clear error. People v McGillen #1, 392 Mich 251, 257; 220 NW2d 677 (1974). This Court is required to examine the entire record below and make an independent determination of the ultimate issue of voluntari*734ness. People v Robinson, 386 Mich 551, 558-559; 194 NW2d 709 (1972).
After a review of the record below, we are convinced that the defendant’s confession to the murder of Kathryn Lucas was involuntary.
The factors which we have considered are: (a) the duration and conditions of detention; (b) the manifest attitude of the police toward the accused; (c) the physical and mental state of the accused; and (d) the diverse pressures which sap or sustain the accused’s powers of resistance or self-control. Culombe v Connecticut; 367 US 568, 603-606; 81 S Ct 1860; 6 L Ed 2d 1037 (1961); People v Carl Johnson, 99 Mich App 547, 554-555; 297 NW2d 713 (1980).
The courts stand guard for those who, because of mental incapacity or low intellectual development, are easily led to confess by improper pressures. Culombe, supra; Blackburn v Alabama, 361 US 199; 80 S Ct 274; 4 L Ed 2d 242 (1960); Fikes v Alabama, 352 US 191; 77 S Ct 281; 1 L Ed 2d 246 (1957); People v Langston, 57 Mich App 666, 675; 226 NW2d 686 (1975); People v Stanis, 41 Mich App 565; 200 NW2d 473 (1972); People v King, 27 Mich App 619; 183 NW2d 843 (1970).
The critical issue before us is whether the confession made by the defendant, introduced at trial, was "the product of a rational intellect and a free will”. Lynumn v Illinois, 372 US 528, 534; 83 S Ct 917, 920; 9 L Ed 2d 922, 926 (1963), quoting Blackburn v Alabama, supra.
A few hours after the victim’s body was found, the defendant was interrogated at the Cassopolis Police Department. The interrogators did not tell him they were investigating the victim’s death. Instead, the police and prosecutor had a "rap” session with defendant concerning his earlier re*735quest for help in locating his "real parents”. After two hours of questioning, during which defendant did not confess to the crime, he was taken to the scene of the crime. On the way back to the sheriffs office, defendant blurted out "I killed her”. Defendant then was taken to the police department where the confession was taken.
On the basis of what the police and the assistant prosecutor who conducted the interrogation must have known, the questioning of this defendant should have ended when the assistant prosecutor telephoned the prosecuting attorney to inform him that defendant Doyle might have been under the influence of marijuana and/or other drugs. Doyle hallucinated during the initial interview. He said that he wanted a "test” to find his real parents. He talked about poisonous spiders and insects in his room. He suggested, alternatively, that the FBI, CIA and Mafia were after him. Some answers that the defendant gave during the interview were unresponsive, others involved totally different subjects. He spoke repeatedly about his fears concerning his masculinity, fearing that his "real” parents might have changed him from a girl to a boy shortly after his birth.
It should have been clear to the police chief and the assistant prosecutor conducting the questioning that defendant Doyle was a very sick man. This fact was widely known in the community and specifically known to Chief Williams. Any statement, admission or confession from Doyle by this interrogation method is not voluntary within the technical meaning developed in the courts. The pretext "rap” with this defendant who was obviously mentally ill rendered the statements given *736inadmissible as involuntary. Langston, supra; King, supra; Stanis, supra.
Reversed.